
	

113 S1163 IS: Fire Sprinkler Incentive Act
U.S. Senate
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1163
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2013
			Mr. Carper (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include
		  automated fire sprinkler system retrofits as section 179 property and classify
		  certain automated fire sprinkler system retrofits as 15-year property for
		  purposes of depreciation.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Sprinkler Incentive
			 Act.
		2.Automated fire
			 sprinkler system retrofits treated as section 179 property
			(a)In
			 generalSubparagraph (B) of section 179(d)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(B)which is—
						(i)automated fire
				sprinkler system retrofit property (as defined in section 168(i)(20) determined
				without regard to subparagraph (A)(ii) thereof), or
						(ii)section 1245
				property (as defined in section 1245(a)(3)),
				and
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Classification of
			 certain automated fire sprinkler system retrofits
			(a)Treatment as
			 15-Year propertySubparagraph (E) of section 168(e)(3) of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of clause (viii), by striking the period at the end of clause (ix) and
			 inserting , and , and by adding at the end the following:
				
					(x)any automated fire
				sprinkler system retrofit property.
					.
				
			(b)Applicable
			 depreciation methodParagraph (3) of section 168(b) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(J)Any automated fire
				sprinkler system retrofit
				property.
					.
			(c)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to subparagraph (E)(ix) the following:
				
					
						(E)(x)39
					
					.
			(d)Definition of
			 automated fire sprinkler system retrofit propertySubsection (i)
			 of section 168 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(20)Automated fire
				sprinkler system retrofit propertyThe term automated fire
				sprinkler system retrofit property means any property which comprises a
				sprinkler system which—
						(A)is installed in a building or structure
				which—
							(i)was placed in
				service before the date on which such sprinkler system is placed in service,
				and
							(ii)has an occupiable
				story the floor of which is more than 75 feet above the lowest level of fire
				department vehicle access, and
							(B)is classified
				under one or more of the following:
							(i)National Fire
				Protection Association 13, Installation of Sprinkler Systems.
							(ii)National Fire
				Protection Association 13 D, Installation of Sprinkler Systems in One and Two
				Family Dwellings and Manufactured Homes or International Residential Code
				Section P2904, Dwelling Unit Fire Sprinkler Systems.
							(iii)National Fire
				Protection Association 13 R, Installation of Sprinkler Systems in Residential
				Occupancies up to and Including Four Stories in
				Height.
							.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
